Citation Nr: 1612287	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in St. Petersburg, Florida.

The Veteran appeared before the undersigned at a travel board hearing in December 2011.  A transcript of the proceeding is of record.  The case was previously remanded in March 2012 and again in November 2014.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for other psychiatric disabilities if shown by the record and regardless of what the Veteran specifically claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal as is listed on the title page of this decision.


FINDING OF FACT

The Veteran has been diagnosed with PTSD based on in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the issue decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) need not be discussed. 

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125.  

The Board notes that the VA's regulations regarding rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, the Secretary of the VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  In this case, all examinations and evaluations have employed the DSM-IV criteria, as warranted for this appeal based on an appeal certified before August 14, 2014.  

With respect to a stressor, the Veteran's DD Form 214 shows that he served in Vietnam from October 1968 to October 1969.  He was awarded the Army Commendation Medal.  His occupational specialty was as a Generator Operator Mechanic.  Personnel records show that he was assigned to the 15th Medical Battalion, 1st Cavalry Division while in Vietnam, and he states that he worked on generators at medical facilities.  Many of his reported stressors are consistent with the circumstances as shown by the official record, and the existence of a stressor has not been disputed by the RO or in the VA medical reports.  Accordingly, the existence of a stressor is conceded.  

The dispute in this case revolves around whether the Veteran has symptoms to support a diagnosis of PTSD.  The VA examiner in November 2007 and April 2012 found that although the Veteran had symptoms of PTSD, they were not of sufficient frequency or severity as to support a diagnosis of PTSD, under the DSM-IV criteria.  This examiner stated that the Clinician Administered PTSD Scale (CAPS) was not significant for PTSD using the 60 scoring rule.  He identified this as the "gold standard" in assessing PTSD, and stated that it significantly improved the ability of an examiner to accurately diagnose PTSD.  Similarly, he stated that the Mississippi Scale for Combat Related PTSD was 85, which was subclinical for PTSD.  

The Mississippi scale of 85 was noted by the examiner in November 2007, while on a VA outpatient treatment record dated in September 2007, the "Mississippi score" was noted to be 107, and at that time, mild PTSD was diagnosed.  The examiner in November 2007 noted a "big discrepancy" in the Mississippi Scale score of 107 noted in September 2007, and the 85 obtained on the current examination.  In the Board remand, the examiner was asked to reconcile that discrepancy, but the examiner apparently misunderstood the request, because he stated that, regarding the allegation that there was a "broad discrepancy" between "the CAPS and the Mississippi Scale this is not true."  He went on to state that the Mississippi Scale was scored at 85 which is subclinical and below the recommended cut off of 107.  

The score of 107 obtained in September 2007 was just at the cut-off line.  Mild PTSD was diagnosed at that time, under DSM-IV.  Outpatient treatment records show further impressions of PTSD, mild, related to military, subsequent to the initial September 2007 evaluation.  

In October 2013, the Veteran was scheduled to undergo a detailed intake assessment of 2 hours by the PTSD clinical team (PCT).  However, he terminated the process after one hour, indicating that he had decided that he did not wish to pursue treatment services at that time.  He stated, in essence, that he wished to keep his PTSD memories and symptoms buried, as he was afraid that he might dig up something that rendered him worse off than he already was.  The Board finds this credible.  At that time, it was noted that because he had declined to complete intake screening, an assessment of PTSD was not completed.  However, based on chart review and the brief information disclosed, PTSD was "probable." 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

It is not disputed in this case that the Veteran was exposed to stressors in service, or that he has psychiatric symptoms; the disagreement is in the extent and severity of the symptomatology and whether he presents a diagnosis of PTSD.  The VA examiner found that the Veteran's symptoms did not meet the criteria for PTSD, and relied upon evidence including test results.  The outpatient treatment providers concluded that the Veteran met the criteria for mild PTSD.  The initial diagnosis was based, in part, on one test result, the Mississippi Scale, which was at the cutoff point.  Subsequently, when evaluated by the PCT, although the Veteran only participated in about half of the evaluation, the PCT providers concluded that PTSD was "probable."  The disagreement between the various mental health practitioners is essentially of degree.  

Although the Veteran and his wife have described more severe symptoms, the Board finds that the symptoms reported by the examiners and treatment providers are more credible, because they have been reported across the board by a variety of practitioners in different circumstances, and are largely consistent, except as to degree.  The gap between subclinical symptoms of PTSD and mild symptoms of PTSD is not large, and, under the circumstances, the Board concludes that the evidence is in equipoise.  Accordingly, service connection is warranted for PTSD.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


